Case 1:20-cv-00948-SEB-DML Document 7 Filed 04/17/20 Page 1 of 3 PageID #: 163




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ACUITY, A MUTUAL INSURANCE COMPANY,                        )
                                                           )
                       Plaintiff,                          )
                                                           )
               v.                                          )       No. 1:20-CV-948-SEB-DML
                                                           )
CUSTOM CRAFTSMEN HOMES                                     )
AND REMODELING, LLC and                                    )
BROWNSBURG BAPTIST CHURCH,                                 )
                                                           )
                       Defendants.                         )

                  ACUITY, A MUTUAL INSURANCE COMPANY’S
            MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Acuity, a Mutual Insurance Company, (“Acuity”), by and through its attorney,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) moves for voluntary dismissal of this case without

prejudice and states as follows in support thereof:

       1.      On March 25, 2020, Acuity filed its Complaint for Declaratory Judgment naming

Custom Craftsmen Homes and Remodeling, LLC (“CCHR”) and Brownsburg Baptist Church

(“BBC”) as defendants.

       2.      The Complaint for Declaratory Judgment relates to an Acuity commercial general

liability policy issued to CCHR which was in force from August 11, 2006 through May 24, 2016

(“Acuity Policy”) and the question of whether Acuity has any obligation to defend or indemnify

CCHR against the claims asserted by BBC in an underlying action entitled Brownsburg Baptist

Church v. Custom Craftsmen Homes & Remodeling, LLC, et al. currently pending in the

Hendricks Circuit Court under Cause No. 32C01-1809-PL-000136 (“the Underlying Lawsuit”).

       3.      Acuity’s Complaint for Declaratory Judgment seeks a declaration that the

Underlying Lawsuit does not allege “property damage” that occurred within the effective dates

                                                 1
Case 1:20-cv-00948-SEB-DML Document 7 Filed 04/17/20 Page 2 of 3 PageID #: 164




of the Acuity Policy, and that as a result, Acuity has no duty to defend or indemnify CCHR

against the claims of the Underlying Lawsuit. Acuity’s Complaint for Declaratory Judgment also

seeks a declaration that CCHR breached the notice provisions in the Acuity Policy, and that as a

result, Acuity has no duty to defend or indemnify CCHR against the claims of the Underlying

Lawsuit.

       4.      Acuity’s Complaint for Declaratory Judgment was filed before this Court based

on diversity jurisdiction.

       5.      On April 3, 2020, this Court issued its Order to Show Cause ordering Acuity to

file an amended complaint alleging a sufficient basis for diversity jurisdiction.

       6.      Acuity has been able to determine that the members of CCHR were citizens of

Indiana at all times relevant to the issues in the underlying lawsuit and are currently citizens of

Arizona.

       7.      However, BBC is an unincorporated association whose trustees and membership

are not a matter of public record. Despite diligent effort, Acuity has been unable to confirm the

citizenship of BBC’s trustees to a level sufficient to satisfy the requirements of 28 U.S.C. § 1332.

       8.      As a result, Acuity is unable to adequately plead diversity jurisdiction to satisfy

the requirements of this Court’s April 3, 2020 Order to Show Cause.

       9.      Neither CCHR nor BBC have filed an answer or other responsive pleading.

       10.     Acuity has not previously filed and dismissed any federal or state court action

based on or including the same claims address in Acuity’s Complaint for Declaratory Judgment.

       11.     Therefore, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Acuity moves the Court to

dismiss Acuity’s Complaint for Declaratory Judgment without prejudice so that Acuity may

refile its Complaint for Declaratory Judgment in the appropriate state court.



                                                 2
Case 1:20-cv-00948-SEB-DML Document 7 Filed 04/17/20 Page 3 of 3 PageID #: 165




       WHEREFORE, Plaintiff, Acuity, a Mutual Insurance Company, prays that this

Honorable Court enter an Order dismissing Acuity’s Complaint for Declaratory Judgment

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), and for all other relief it deems just

and proper under the circumstances.




                                              Respectfully Submitted,


                                      By:     s/ Erika S. Stamper
                                              Erika S. Stamper (Attorney No. 29070-45)
                                              SmithAmundsen LLC
                                              150 N. Michigan Avenue, Suite 3300
                                              Chicago, Illinois 60601
                                              (312) 894-3200
                                              (312) 894-3210 (fax)
                                              estamper@salawus.com




                                                 3
